Name: COMMISSION REGULATION (EEC) No 1104/93 of 5 May 1993 amending Regulation (EEC) No 1912/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  regions of EU Member States;  trade
 Date Published: nan

 No L 112/28 Official Journal of the European Communities 6. 5. 93 COMMISSION REGULATION (EEC) No 1104/93 of 5 May 1993 amending Regulation (EEC) No 1912/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas the forecast supply balance for fresh and chilled beef and veal for the Canary Islands was fixed by Regula ­ tion (EEC) No 1912/92 (3), as last amended by Regulation (EEC) No 535/93 (4) ; whereas 96 % of the quantities laid down were completely used during the first 10 months of the period 1 July 1992 to 30 June 1993 ; Whereas to ensure supplies to the Canary Islands market up until the end of the said period, the quantities origi ­ nally laid down should be increased ; Article 1 Annex I to Regulation (EEC) No 1912/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 192, 11 . 7. 1992, p. 31 . 4) OJ No L 57, 10 . 3 . 1993, p. 9. 6. 5. 93 Official Journal of the European Communities No L 112/29 ANNEX 'ANNEX I Canary Islands : forecast supply balance (or beef and veal sector products for period 1 July 1992 to 30 June 1993 CN code Description Quantity (tonnes) 0201 Meat of bovine animals, fresh or chilled 10 200 0202 Meat of bovine animals, frozen 27 000 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 2 500'